Title: To Thomas Jefferson from Claudius F. Gojon, 12 May 1823
From: Gojon, Claudius F.
To: Jefferson, Thomas


                        Sir,
                        
                            Hyde-Park,
                            May 12, 1823
                    The Subscriber whose name is Claudius F. Gojon,—at Doctor Allen’s Accademy; Hyde–Park, Dutches County, State of Ne-York, humbly beg you will excuse his Liberty & permit him to tell you that—having heard that you are a Member of the Trustees of the New College of Virginia, about the be achieved and organized, should it be not yet provided with a French Teacher, I offer myself in this capacity; and even for the Spanish and Italian languages, the pronunciation of which is particularly familiar to me.I have been for several years previous to my coming in the United States one of the Professors at the University of France, and possess documents which attest my ability and good conduct, whilst at the same. as for my Residence in this Country, that dates from April of the last year, I can refer to good many Gentlemen, especially to P. S. Duponceau, Esqr in Philadelphia, which enlightened gentleman can give every information that may be desired respecting me.Was you desirous to know my age, I am 28 years old, and accordingly able to overrun a pretty long career in the public Tuition; had I the happiness to elapse the remainder of it under your Eyes, Sir, and in a Place bearing one of the Plaques of your Benevolence, Sentiments, and immortal Lights, I know not how to express my gratitude for the Favour you would grant me; but I can Sincerely tell you that your Fame and what I have been apprised in the conversations of my Friends have highly excited me to sollicit it earnestly from you, as well as to beVery Respectfully Sir, Your most humble and Obedient Servant
                        C. F. Gojon